SECOND AMENDMENT AND CONSENT

This SECOND AMENDMENT AND CONSENT, dated as of January 11, 2005 (this "Second
Amendment"), amends that certain AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT, dated as of March 31, 2004 (as amended, modified or supplemented from
time to time, the "Credit Agreement"), by and among (i) REAL MEX RESTAURANTS,
INC., formerly known as Acapulco Acquisition Corp., a Delaware corporation
("Real Mex"), (ii) ACAPULCO RESTAURANTS, INC., a Delaware corporation ("ARI"),
(iii) EL TORITO FRANCHISING COMPANY, a Delaware corporation ("ETFI"), (iv) EL
TORITO RESTAURANTS, INC., a Delaware corporation ("ETRI"), (v) ACAPULCO
RESTAURANTS OF ENCINITAS, INC., a California corporation ("AEI"), (vi) TARV,
INC., a California corporation ("TARV"), (vii) ACAPULCO RESTAURANT OF VENTURA,
INC., a California corporation ("ARV"), (viii) ACAPULCO RESTAURANT OF WESTWOOD,
INC., a California corporation ("ARW"), (ix) ACAPULCO MARK CORP., a Delaware
corporation ("AMC"), (x) MURRAY PACIFIC, a California corporation ("MP"), (xi)
ALA DESIGN, INC., a California corporation ("ALAD"), (xii) REAL MEX FOODS, INC.,
formerly known as ALA Foods, Inc., a California corporation ("RMF"), (xiii)
ACAPULCO RESTAURANT OF DOWNEY, INC., a California corporation ("ARD"), (xiv)
ACAPULCO RESTAURANT OF MORENO VALLEY, INC., a California corporation ("AMV"),
(xv) EL PASO CANTINA, INC., a California corporation ("EPC", each of Real Mex,
ARI, ETFI, ETRI, AEI, TARV, ARV, ARW, AMC, MP, ALAD, RMF, ARD, AMV, and EPC, a
"Borrower" and, together, the "Original Borrowers"), (xvi) CKR ACQUISITION
CORP., a Delaware corporation ("CKR"), and (xvii) CHEVYS RESTAURANTS, LLC, a
Delaware limited liability company ("Chevys", each of CKR and Chevys, an
"Additional Borrower" and, together with the Original Borrowers, the
"Borrowers"), (xviii) the several financial institutions from time to time party
to the Credit Agreement as lenders thereunder (the "Lenders"), and (xix) FLEET
NATIONAL BANK, as the administrative agent for the Lenders under the Credit
Agreement (in such capacity, the "Agent").

WHEREAS

, pursuant to the Amendment Agreement, dated as of September 3, 2004 (the "First
Amendment"), by and among the Original Borrowers, the Lenders, and the Agent,
certain terms of the Credit Agreement were amended pursuant to the terms and
conditions set forth in the First Amendment;



WHEREAS

, pursuant to the Consent and Waiver, dated as of October 13, 2004 (the "Consent
and Waiver"), by and among the Original Borrowers, the Lenders, and the Agent,
the Lenders consented to the execution and delivery by Real Mex and CKR of an
Asset Purchase Agreement, dated as of October 13, 2004 (the "Asset Purchase
Agreement"), but not the consummation of the transactions contemplated thereby;



WHEREAS

, pursuant to the Consent, Waiver, and Release, dated as of November 2, 2004
(the "Waiver and Release"), by and among the Original Borrowers, the Lenders,
and the Agent, the Lenders consented to the sale of certain assets (the "Casa
Gallardo Assets") pursuant to an Asset Purchase Agreement dated as of September
29, 2004 (the "Casa Gallardo Transaction") and agreed to terminate and release
their security interests and all of their right, title and interest in the Casa
Gallardo Assets upon notice of the closing of the Casa Gallardo Transaction;



 

WHEREAS

, pursuant to the Joinder Agreement, dated as of November 17, 2004 (the "CKR
Joinder"), by and between CKR and the Agent, CKR joined the Credit Agreement and
the Loan Documents and agreed to become a Borrower under the Credit Agreement
and to comply with and be bound by all of the terms, conditions and covenants of
the Credit Agreement and Loan Documents applicable to it as a Borrower;



WHEREAS

, on December 15, 2004, the Agent received written notice that the Casa Gallardo
Transaction has been abandoned and that no closing has occurred or will occur;



WHEREAS

, pursuant to the Joinder Agreement, dated as of December 20, 2004 (the "Chevys
Joinder"), by and between Chevys and the Agent, Chevys joined the Credit
Agreement and the Loan Documents and agreed to become a Borrower under the
Credit Agreement and to comply with and be bound by all of the terms, conditions
and covenants of the Credit Agreement and Loan Documents applicable to it as a
Borrower;



WHEREAS

, the Borrowers have requested that the Lenders and the Agent consent to the
consummation of the Chevys Acquisition (as hereinafter defined);



WHEREAS

, the Borrowers have requested that the Lenders and the Agent consent to the
incurrence by Real Mex of certain Indebtedness in respect of the Unsecured Term
Loan (as hereinafter defined); and



WHEREAS

, the Borrowers have requested that the Lenders and the Agent agree, among other
things, (i) to terminate the Waiver and Release executed in connection with the
Casa Gallardo Transaction, (ii) to consent to the Chevys Acquisition, (iii) to
consent to the incurrence by Real Mex of Indebtedness in respect of the
Unsecured Term Loan, and (iv) to amend certain of the terms of the Credit
Agreement, and the Lenders and the Agent have, upon the terms and conditions set
forth herein, agreed to the foregoing;



NOW THEREFORE

, in consideration of the mutual agreements contained in the Credit Agreement
and herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:



Section 1.   

 Definitions in Credit Agreement; etc. Unless otherwise defined herein, terms
defined in or by reference in the Credit Agreement (as from time to time
amended) are used herein as therein defined.



Section 2

.     Express Termination of Casa Gallardo Consent. The Lenders and the Agent
hereby expressly terminate and rescind the Waiver and Release executed in
connection with the Casa Gallardo Transaction. The Borrowers hereby acknowledge
and agree that the Waiver and Release has been terminated and rescinded in all
respects and that the consent to the sale of the Casa Gallardo Assets and the
agreement to release the security interest of the Agent set forth therein is of
no further force and effect.



2



Section 3

.     Consents. Subject to the satisfaction of the conditions set forth in
Section 8 hereof, the Agent and each of the Lenders hereby consent as follows:

> Section 3.1.

    Consent to Unsecured Term Loan. The Lenders and the Agent hereby consent to
the incurrence by Real Mex of the Indebtedness in respect of the Unsecured Term
Loan; provided that the terms and conditions of the Unsecured Term Loan and
Unsecured Term Loan Documents (as hereinafter defined) are in form and substance
satisfactory to the Agent and the Lenders.



Section 3.2.   

 Consent to Chevys Acquisition. The Lenders and the Agent hereby consent to the
Chevys Acquisition; provided that:



> >    (a)     the consideration paid by CKR in connection with the Chevys
> > Acquisition is no greater than the sum of (a) $77,900,000 plus (b) fees and
> > expenses of no more than $6,000,000; and
> > 
> >    (b)     the Chevys Acquisition Documents (as hereinafter defined) are in
> > form and substance satisfactory to the Agent and the Lenders.

Section 4.    

 Waivers. Subject to the satisfaction of the conditions set forth in Section 8
hereof, the Agent and the Lenders hereby agree to the following waivers:



Section 4.1.   

 Waiver of Section 10.4. The Agent and the Lenders hereby waive the restrictions
in Section 10.4 of the Credit Agreement solely with respect to the payment of a
transaction fee in an amount not to exceed $1,000,000 in the aggregate payable
by Real Mex to BRS and/or BRS Affiliates and Furman Selz and/or Furman Selz
Affiliates on or about the Second Amendment Closing Date in connection with the
Chevys Acquisition and Unsecured Term Loan.



Section 4.2.   

 Waiver of Section 10.5.3. The Agent and the Lenders hereby waive the
restrictions in Section 10.5.3 of the Credit Agreement solely to the limited
extent that such section would be violated by the making of the Chevys
Acquisition.



Section 5

.      Amendments. Subject to the satisfaction of the conditions set forth in
Section 8 hereof, the parties hereto hereby agree to the following amendments to
the Credit Agreement:



Section 5.1.   

 Definitions. Section 1.1 of the Credit Agreement is hereby amended as follows:



(a)     The definition of "Applicable Margin" set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

"Applicable Margin. For the period commencing on the Second Amendment Closing
Date through the date upon which the Agent receives the Compliance Certificate
required to be delivered for the period ending on or about June 30, 2005, the
Applicable Margin with respect to Revolving Credit Loans that are Base Rate
Loans shall be 2.50% and the Applicable

 

3



Margin with respect to Eurodollar Rate Loans and Letters of Credit shall be
4.00%. After the receipt of such Compliance Certificate, for each period
commencing on an Adjustment Date through the date immediately preceding the next
Adjustment Date (each a "Rate Adjustment Period"), the Applicable Margin with
respect to Revolving Credit Loans, (in each case, for Base Rate Loans and
Eurodollar Rate Loans) and for the Letters of Credit shall be the applicable
percentage set forth below with respect to each such Loan or Letter of Credit,
as the case may be, corresponding to the Borrowers' Leverage Ratio, as
determined for the most recent period of four consecutive fiscal quarters of the
Borrowers ending immediately prior to the applicable Rate Adjustment Period:

 

Revolving Credit Loans

Level

Leverage Ratio

Base Rate Loans

Eurodollar Rate Loans and Letters of Credit

I

< 2.50:1

1.25%

2.75%

II

³ 2.50:1 and < 3.00:1

1.50%

3.00%

III

³ 3.00:1

1.75%

3.25%

Notwithstanding the foregoing, if the Borrowers fail to deliver any Compliance
Certificate pursuant to Section 9.4(e) hereof, then for the period commencing on
the date after the day on which such Compliance Certificate was due through the
date immediately preceding the Adjustment Date that occurs immediately following
the date on which such Compliance Certificate is delivered, the Applicable
Margin shall be that percentage corresponding to Level III in the table above."

(b)     The definition of "Consolidated EBITDA" set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following sentence at the end
thereof:

"Notwithstanding the foregoing, the parties agree that Consolidated EBITDA (i)
for the fiscal quarter ending on or about June 30, 2004 shall be increased by
$5,000,000, (ii) for the fiscal quarter ending on or about September 30, 2004
shall be increased by $5,300,000, (iii) for the fiscal quarter ending on or
about December 31, 2004 shall be increased by $3,000,000, and (iv) for the
fiscal quarter ending on or about March 31, 2005 shall be calculated on a pro
forma basis as if the Chevys Acquisition had occurred and the Unsecured Term
Loan had be incurred as of January 1, 2005."

(c)     The definition of "Consolidated Cash Interest Expense" set forth in
Section 1.1 of the Credit Agreement is hereby amended by adding the following
sentence at the end thereof:

4





"Notwithstanding the foregoing, the parties agree that for any Measurement
Period ending during the four (4) fiscal quarters of the Borrowers and their
Subsidiaries ending after the Second Amendment Closing Date, Consolidated Cash
Interest Expense shall be determined by annualizing the actual Consolidated Cash
Interest Expense of the Borrowers and their Subsidiaries for the period from the
Second Amendment Closing Date to the last day of the applicable Measurement
Period by multiplying such amount by a fraction, the numerator of which is 365
and the denominator of which is the number of days in the period from the Second
Amendment Closing Date to the last day of the applicable Measurement Period."

(d)     The definition of "Change of Control" set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

"Change of Control. At any time, the occurrence of one or more of the following
events: (i) BRS and the BRS Affiliates shall collectively cease to have the
power, directly or indirectly (including under any stockholders' agreement) to
elect a majority of the directors of any Borrower, (ii) the replacement of a
majority of the board of directors of any Borrower over a two-year period from
the directors who constituted the board of directors of such Borrower, as
applicable, at the beginning of such period, and such replacement shall not (1)
have been approved by a vote of at least a majority of the board of directors of
such Borrower, as applicable, then still in office who either were members of
such board of directors at the beginning of such period or whose election as a
member of such board of directors was previously so approved, or (2) have been
elected or nominated for election by BRS or a BRS Affiliate, (iii) BRS and the
BRS Affiliates shall collectively cease to own directly or indirectly at least
30% of the Voting Stock and economic interests of any Borrower, (iv) J.W. Childs
Associates, L.P. or its general partner or any Person which is controlled by or
under common control with, directly or indirectly, J.W. Childs Associates, L.P.
or its general partner, or any director, officer or employee of J.W. Childs
Associates, L.P. or any family member of any such director, officer or employee
or any trust established by any such Person shall, individually or collectively
own more than 13% of the Voting Stock and economic interests of any Borrower,
(v) any "Change of Control" under the Senior Secured Debt Documents, or (vi) any
"Change of Control" under (and as defined in) the Unsecured Term Loan
Documents."

(e)     The definition of "Loan Documents" set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting the word "and" following the
words "the Fee Letter" and substituting in lieu thereof a comma and, after the
words "the Security Documents", adding the following: "and the Supplemental
Letter Agreement."

5

 







(f)     The definition of "Restricted Payments" set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting the word "or" before subsection
(c) therein and adding the following after subsection (c): "or (d) payment in
respect of or purchase of the Unsecured Term Loan."

(g)     The definition of "Revolving Credit Loan Facility" set forth in Section
1.1 of the Credit Agreement is hereby amended by deleting the parenthetical
"(with the Sublimit for letters of credit)" that appears in such definition and
substituting in lieu thereof the following parenthetical: "(with unlimited
availability for letters of credit)".

(h)     The definition of "Revolving Credit Loan Maturity Date" set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

"Revolving Credit Loan Maturity Date. June 30, 2008; provided that in the event
that the Unsecured Term Loan has been repaid and terminated in full on or prior
to June 29, 2008, pursuant to a transaction (or a series of transactions)
permitted under the terms and conditions of this Credit Agreement, then the
Revolving Credit Loan Maturity Date shall be March 31, 2009."

(i) The definition of "Sublimit" set forth in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety.

(j) The definition of "Total Revolving Credit Commitment" set forth in Section
1.1 of the Credit Agreement is hereby amended by deleting the parenthetical
"(with the Sublimit for letters of credit)" that appears in such definition and
substituting in lieu thereof the following parenthetical: "(with unlimited
availability for letters of credit)".

(k) The following new definitions are hereby added to the Credit Agreement in
alphabetical order:

"Chevys Acquisition. The consummation of the acquisition by Chevys Restaurants,
LLC (as assignee of CKR Acquisition Corp.) of the assets and related franchise
systems of each of Chevys Fresh Mex restaurants, Fuzio Universal Pasta
restaurants, and Chevys Express Mex restaurants pursuant to the Chevys
Acquisition Documents."

"Chevys Acquisition Documents. (i) The Asset Purchase Agreement, dated as of
October 13, 2004 (the "Asset Purchase Agreement"), by and among Real Mex, CKR,
the Sellers party thereto, Chevys Holdings, Inc., and J.W. Childs Equity
Partners, L.P.; (ii) the bankruptcy court's approval order in respect of the
Chevys sale dated December 21, 2004; and (iii) each of the Ancillary Agreements
referred to in Section 4.2 of the Asset Purchase Agreement, in each case as
amended (to the extent permitted by Section 10.16) and in effect from time to
time."

6

 





"Excess Cash Flow. As defined in the Unsecured Credit Agreement as in effect on
the Second Amendment Closing Date."

"Facilities. Collectively, the Revolving Credit Loan Facility and the Letter of
Credit Facility."

"Minimum Liquidity. At any time of determination, the sum of (a) the lesser of
(x) the Total Revolving Credit Commitment minus the sum of (i) the Outstanding
amount of Revolving Credit Loans, (ii) the Maximum Drawing Amount, and (iii) all
Unpaid Reimbursement Obligations, and (y) $15,000,000 minus the Outstanding
amount of Revolving Credit Loans, plus (b) available bank cash balances of the
Borrowers, as reflected in the Borrowers' Weekly Cash Flow Projection delivered
in accordance with Section 9.4(j), at such time of determination."

"Permitted LC Purposes. See Section 8.15.1."

"Second Amendment Closing Date. January 11, 2005."

"Supplemental Letter Agreement. The letter agreement dated on or about the
Second Amendment Closing Date by and between Fleet and the Borrowers."

"Unsecured Term Loan. The incurrence by Real Mex of a $75,000,000 senior
unsecured term loan in accordance with the Unsecured Term Loan Documents for the
purpose of paying the acquisition consideration and certain transaction costs in
connection with the Chevys Acquisition."

"Unsecured Term Loan Documents. (i) The credit agreement, dated as of January
11, 2005 (the "Unsecured Credit Agreement"), by and among Real Mex, the lenders
party thereto, Deutsche Bank Securities, Inc., as documentation agent, and
Credit Suisse First Boston ("CSFB"), as administrative agent, sole book runner
and sole lead arranger, (ii) the Subsidiary Guaranty (as defined in the
Unsecured Credit Agreement), dated as of January 11, 2005 , by the Subsidiaries
of Real Mex in favor of CSFB, and (iii) the Term Notes (as defined in the
Unsecured Credit Agreement), in each case as amended (to the extent permitted by
Section 10.15) and in effect from time to time."

> > > > "Unsecured Term Loan Maturity Date. December 31, 2008."
> > > > 
> > > > "Weekly Cash Flow Projection. See Section 9.4(j)."

Section 5.2.   

 Sublimit. The Credit Agreement is hereby further amended by deleting the
parenthetical "(with the Sublimit for letters of credit)" that appears in the
last sentence of the preamble and substituting in lieu thereof the following
parenthetical: "(with unlimited availability for letters of credit)".



7





 



Section 5.3.     Commitment to Issue Letters of Credit. The Credit Agreement is
hereby further amended by deleting clause (a) of Section 5.1.1 in its entirety
and substituting in lieu thereof the following: "(a) the sum of the aggregate
Maximum Drawing Amount and all Unpaid Reimbursement Obligations shall not exceed
$30,000,000 at any one time and".

Section 5.4.     Authorization. The Credit Agreement is hereby further amended
by deleting the word "and" following the words "the Equity Documents" in Section
8.1.2 and substituting in lieu thereof a comma and, after the words "Senior
Secured Debt Documents" in Section 8.1.2, adding the following: "and the
Unsecured Term Loan Documents".

Section 5.5.     Governmental Approvals. The Credit Agreement is hereby further
amended by deleting the word "and" following the words "Senior Secured Debt
Documents" in Section 8.2 and substituting in lieu thereof a comma and, after
the words "Equity Documents" in Section 8.2, adding the following: "and the
Unsecured Term Loan Documents".

Section 5.6.     Litigation. The Credit Agreement is hereby further amended by
adding the following phrase after the words "Equity Documents," in Section 8.7:
"the Unsecured Term Loan Documents,".

Section 5.7.   

 Use of Proceeds. The Credit Agreement is hereby further amended by deleting the
last sentence of Section 8.15.1 and substituting in lieu thereof the following:
"The Borrowers will obtain Letters of Credit for self-insurance and voluntary
disability insurance programs and purchases of supplies in the ordinary course
of business ("Permitted LC Purposes"); provided that the Borrowers may obtain
Letters of Credit for purposes other than Permitted LC Purposes so long as (x)
such Letters of Credit are obtained solely for working capital and general
corporate purposes and (y) the aggregate principal amount of the outstanding
Revolving Credit Loans and Letters of Credit obtained for purposes other than
Permitted LC Purposes does not exceed $15,000,000."



Section 5.8.   

 Unsecured Term Loan Documents. The Credit Agreement is hereby further amended
by deleting the heading located at Section 8.19 and substituting in lieu thereof
the following heading: "Senior Secured Debt Documents; Equity Documents;
Unsecured Term Loan Documents", and by adding the following subsection (c) to
Section 8.19:



"(c)     The Borrowers have heretofore furnished to the Agent true, complete and
correct copies of the Unsecured Term Loan Documents (including schedules,
exhibits and annexes thereto). The Unsecured Term Loan Documents have not
subsequently been amended, supplemented, or modified (other than the amendments,
if any, delivered to the Agent on or prior to the Second Amendment Closing Date
and consented to or approved on or prior to the Second Amendment Closing Date by
the Agent or as expressly permitted hereunder) and constitute the complete
understanding among the parties thereto in respect of the matters and
transactions covered

8

 



thereby. To the best knowledge of the Borrowers, as of the Second Amendment
Closing Date, all of the representations and warranties contained in the
Unsecured Term Loan Documents were true and correct in all material respects
when made or deemed to be made except as would not have a Materially Adverse
Effect after giving effect to the transactions contemplated thereby, and the
Agent and the Lenders may rely on such representations and warranties as if they
were incorporated herein on the Second Amendment Closing Date; provided, that
nothing contained herein shall prejudice in any way any rights of the Borrowers
under or in respect of the Unsecured Term Loan Documents, all of which are
expressly hereby reserved."

Section 5.9.   

 Leases. The Credit Agreement is hereby further amended by deleting the word
"and" following the words "the Equity Documents" in Section 8.25 and, after the
words "Senior Secured Debt Documents" in Section 8.25, adding the following:
"and the Unsecured Term Loan Documents".



Section 5.10.   

 Financial Statements, Certificates and Information. The Credit Agreement is
hereby further amended by adding the following after the words "Senior Secured
Debt Documents" in Section 9.4(i): "and Unsecured Term Loan Documents".



Section 5.11.   

 Weekly Cash Flow Projection. The Credit Agreement is hereby further amended by
adding the following parenthetical before the semicolon appearing in Section
9.4(j): "(the "Weekly Cash Flow Projection")".



Section 5.12.   

 Restrictions on Indebtedness. The Credit Agreement is hereby further amended by
adding the following to the end of Section 10.1(d):



"and provided further that the outstanding principal amount of the promissory
note dated March 22, 2000 in the original principal amount of $1,000,000 made by
Chevys, Inc. (and assumed by Chevys Restaurants, LLC) in favor of General
Electric Capital Business Asset Funding Corporation shall constitute
Indebtedness incurred under this clause (d) and shall reduce amounts available
hereunder by such amount;"

Section 5.13.

     Restrictions on Indebtedness. The Credit Agreement is hereby further
amended by deleting the word "and" following Section 10.1(i), adding the word
"and" following Section 10.1(j), and adding the following subsection (k) to
Section 10.1:



"(k)     Indebtedness in an original principal amount not in excess of
$75,000,000 evidenced by the Unsecured Term Loan Documents."

Section 5.14.   

 Restricted Payments. The Credit Agreement is hereby further amended by deleting
the word "and" following Section 10.4(c), adding the word "and" following
Section 10.4(d), and adding the following subsection (e) to Section 10.4:



9





"(e)     cash payment obligations with respect to interest and costs and
expenses on the Unsecured Term Loan to the extent required by the Unsecured Term
Loan Documents and, so long as (i) no Default or Event of Default is then
continuing or would be caused thereby and (ii) the Outstanding amount of the
Revolving Credit Loans is zero dollars ($0.00), the voluntary and mandatory
prepayments of the Unsecured Term Loan as set forth in Section 2.4B(i) and (iii)
of the Unsecured Credit Agreement as in effect on the Second Amendment Closing
Date. If a Default or an Event of Default has occurred and is continuing, the
Borrowers shall not make any prepayments of the Unsecured Term Loan unless
otherwise agreed to in writing by the Agent.

Section 5.15.   

 Bank Accounts. The Credit Agreement is hereby further amended by deleting the
text of subsection (a) in Section 10.11 and by substituting in lieu thereof the
words "[Intentionally Omitted.]".



Section 5.16.   

 Unsecured Term Loan Documents. The Credit Agreement is hereby further amended
by adding the following Section 10.15:



"10.15 Unsecured Term Loan Documents. None of the Borrowers will, and none will
permit any of its Subsidiaries to, materially amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of any of
the Unsecured Term Loan Documents in a manner adverse to the interests of (i)
the Borrowers (or any of them) or (ii) the Agent and the Lenders, in each case
without the prior written consent of the Agent."

Section 5.17.   

 Chevys Acquisition Documents. The Credit Agreement is hereby further amended by
adding the following Section 10.16:



"10.16 Chevys Acquisition Documents. None of the Borrowers will, and none will
permit any of its Subsidiaries to, materially amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of any of
the Chevys Acquisition Documents in a manner adverse to the interests of (i) the
Borrowers (or any of them) or (ii) the Agent and the Lenders, in each case
without the prior written consent of the Agent."

Section 5.18.   

 Leverage Ratio. The Credit Agreement is hereby further amended by deleting the
table set forth in Section 11.1 and substituting in lieu thereof the following
table:



Period


(inclusive of end dates)

Ratio

   

December 31, 2004 - December 31, 2005

4.25 to 1.00

January 1, 2006 - December 31, 2006

3.85 to 1.00

January 1, 2007 - December 31, 2007

3.50 to 1.00

January 1, 2008 and thereafter

3.15 to 1.00

10



 

 

 

Section 5.19.     Adjusted Leverage Ratio.

The Credit Agreement is hereby further amended by deleting the table set forth
in Section 11.2 and substituting in lieu thereof the following table:

Period


(inclusive of end dates)

Ratio

   

December 31, 2004 - December 31, 2005

6.20 to 1.00

January 1, 2006 - December 31, 2006

5.95 to 1.00

January 1, 2007 - December 31, 2007

5.75 to 1.00

January 1, 2008 and thereafter

5.50 to 1.00

Section 5.20.   

 Cash Flow Ratio. The Credit Agreement is hereby further amended by deleting the
table set forth in Section 11.3 and substituting in lieu thereof the following
table:



Period


(inclusive of end dates)

Ratio

   

December 31, 2004 - December 31, 2005

1.40 to 1.00

January 1, 2006 - December 31, 2006

1.70 to 1.00

January 1, 2007 - December 31, 2007

1.80 to 1.00

January 1, 2008 and thereafter

1.90 to 1.00

Section 5.21.     Capital Expenditures.

The Credit Agreement is hereby further amended by deleting Section 11.4 in its
entirety and substituting in lieu thereof the following new Section 11.4:



"11.4 Capital Expenditures. The Borrowers will not make, and will not permit any
of their Subsidiaries to make, any Capital Expenditures in excess of $25,000,000
per annum. The Borrowers will not enter into any new lease obligations (other
than renewals of existing leases in the ordinary course of business) unless the
Leverage Ratio for the most recent reporting period, as set forth in the most
recent Compliance Certificate delivered pursuant to Section 9.4(e) hereof, is
equal to or less than the ratio set forth opposite such period as set forth in
the table below:

Period


(inclusive of end dates)

Ratio

   

December 31, 2004 - December 31, 2005

4.00 to 1.00

January 1, 2006 - December 31, 2006

3.60 to 1.00

January 1, 2007 - December 31, 2007

3.25 to 1.00

January 1, 2008 - December 31, 2007

2.90 to 1.00

11



 

Section 5.22.   

 Minimum Liquidity. The Credit Agreement is hereby further amended by adding the
following Section 11.5:

"11.5 Minimum Liquidity. The Borrowers will maintain a Minimum Liquidity of not
less than $5,000,000 at all times from the Second Amendment Closing Date through
April 30, 2005, and $7,500,000 at all times thereafter."

Section 5.23.     No Representations by Agent.

The Credit Agreement is hereby further amended by deleting the word "or"
following the words "Senior Secured Debt Documents" in Section 16.4.1 and
substituting in lieu thereof a comma and, after the words "Equity Documents" in
Section 16.4.1, adding the following: "or the Unsecured Term Loan Documents".



Section 5.24. Supplements to Schedules. Schedule 8.3 (Title to Property; Leases)
and Schedule 8.22 (Bank Accounts) are each hereby supplemented by Schedule 8.3A
and Schedule 8.22A, respectively, attached hereto.

Section 6

.     Representations and Warranties. The Borrowers jointly and severally
represent and warrant to the Lenders and the Agent on the date of this Second
Amendment and on the Effective Date (as defined below) as follows:



Section 6.1.   

 Representations and Warranties in Credit Agreement. The representations and
warranties of the Borrowers contained in the Credit Agreement, each as amended
by this Second Amendment, (a) were true and correct in all material respects
when made, and (b) except to the extent such representations and warranties by
their terms are made solely as of a prior date, continue to be true and correct
in all material respects on the date hereof.



Section 6.2.   

 Representations and Warranties in Unsecured Term Loan Documents. The
representations and warranties of the Borrowers contained in the Unsecured Term
Loan Documents (a) were true and correct in all material respects when made, and
(b) except to the extent such representations and warranties by their terms are
made solely as of a prior date, continue to be true and correct in all material
respects on the date hereof.



Section 6.3.   

 Representations and Warranties in Chevys Acquisition Documents. The
representations and warranties of the Borrowers and, to the best of the
Borrowers' knowledge, the Sellers, contained in the Chevys Acquisition Documents
(a) were true and correct in all material respects when made, and (b) except to
the extent such representations and warranties by their terms are made solely as
of a prior date, continue to be true and correct in all material respects on the
date hereof.



12





 

Section 6.4.   

 Authority, Etc. The execution and delivery by the Borrowers of this Second
Amendment and the performance by the Borrowers of all of their agreements and
obligations under this Second Amendment and the Credit Agreement as amended
hereby (a) are within the corporate authority of the Borrowers, (b) have been
duly authorized by all necessary corporate proceedings by the Borrowers, (c) do
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of the Borrowers is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrowers, and (d) do not conflict with any provision of any corporate charter
or by-laws of, or any agreement or other instrument binding upon, any of the
Borrowers.



Section 6.5.   

 Enforceability of Obligations. This Second Amendment, and the Credit Agreement
as amended hereby, constitute the legal, valid and binding obligations of the
Borrowers enforceable against each such Person in accordance with their
respective terms. Immediately prior to and immediately after and after giving
effect to this Second Amendment, no Default or Event of Default exists under the
Credit Agreement or any other Loan Document.



Section 7

.     Affirmation of Borrowers. The Borrowers hereby affirm their absolute and
unconditional promise to pay to each Lender and the Agent all Obligations under
the Notes, the Credit Agreement as amended hereby, the other Loan Documents, and
all other related instruments or documents, at the times and in the amounts
provided for therein. The Borrowers confirm and agree that (a) the Obligations
of the Borrowers to the Lenders and the Agent under the Credit Agreement as
amended hereby are secured by and entitled to the benefits of the Security
Documents and (b) all references to the term "Credit Agreement" in the Security
Documents shall hereafter refer to the Credit Agreement as amended hereby.



Section 8.     Conditions to Effectiveness

.



Section 8.1.   

 The consents, waivers and amendments set forth in Sections 3, 4, and 5 of this
Second Amendment shall be effective on the first day (the "Effective Date") upon
which each of the following conditions precedent have been satisfied:



(a)     The Agent shall have received an original counterpart signature to each
of (i) this Second Amendment, duly executed and delivered by the Borrowers, the
Lenders, and the Agent, and (ii) the Supplemental Letter Agreement, duly
executed and delivered by the Borrowers and Fleet;

(b)     The Borrowers shall have paid to the Agent, for the pro rata account of
each Lender (in accordance with their respective Revolving Credit Commitment
Percentage), a non-refundable amendment fee in the amount of $75,000.00;

(c)     The Borrowers shall have reimbursed the Agent for, or paid directly, all
fees, costs and expenses incurred by the Agent's Special Counsel in connection
with the closing of this Second Amendment for which an invoice has been
delivered;

13





 

(d)     All corporate action necessary for the valid execution, delivery and
performance by the Borrowers of this Second Amendment shall have been duly and
effectively taken, and evidence thereof satisfactory to the Agent shall have
been provided to the Agent, including without limitation, a certificate from a
duly authorized officer of each Borrower (i) certifying that the charter
documents or other incorporation documents, by-laws, and incumbency certificates
provided on the Closing Date, in connection with the CKR Joinder, or in
connection with the Chevys Joinder, as applicable, have not changed and (ii)
attaching a copy, certified by a duly authorized officer of such Person to be
true and complete on the Second Amendment Closing Date, of the resolutions of
such Person authorizing this Second Amendment;

(e)     The Agent shall have received certification in form and substance
satisfactory to the Agent evidencing that all consents necessary to the
consummation of the Chevys Acquisition and the Unsecured Term Loan have been
provided, including without limitation, any consent to the Chevys Acquisition
and the Unsecured Term Loan required to be given by the holders of the Senior
Secured Debt;

(f)     The Agent shall have received evidence that all material governmental
and third-party approvals necessary or advisable in connection with the
Unsecured Term Loan and the Chevys Acquisition shall have been obtained and
shall be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose materially adverse conditions
on the Borrowers and their Subsidiaries taken as a whole, the Unsecured Term
Loan or the Chevys Acquisition;

(g)     The Agent shall have received evidence that no litigation, inquiry,
injunction or restraining order shall be pending, entered or threatened that, in
the reasonable opinion of the Agent, could reasonably be expected to have a
material adverse effect on (i) the transactions contemplated by the Credit
Agreement, the Unsecured Term Loan or the Chevys Acquisition, (ii) the business,
assets, liabilities (actual or contingent) operations, condition (financial or
otherwise) of the Borrowers and their Subsidiaries, taken as a whole, (iii) the
ability of the Borrowers or any of their Subsidiaries to perform their
obligations under the Loan Documents, (iv) the rights and remedies of the Agent
and the Lenders under the Loan Documents, or (v) the perfection or priority of
any security interests granted to the Agent under the Loan Documents;

(h)     The Agent shall have received a favorable legal opinion addressed to the
Lenders and the Agent, dated as of the Second Amendment Closing Date, in form
and substance satisfactory to the Agent from Dechert LLP, counsel to each of the
Borrowers;

(i)     Each of the Chevys Acquisition Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full

14





 

force and effect and shall be in form and substance satisfactory to the Lenders
and the Agent. The Agent shall have received a fully executed copy, certified by
a duly authorized officer on behalf of the Borrowers to be true, complete, and
correct, of each of the Chevys Acquisition Documents requested by the Agent;

(j)     Each of the Unsecured Term Loan Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to the Lenders and the
Agent. The Agent shall have received a fully executed copy, certified by a duly
authorized officer on behalf of the Borrowers to be true, complete, and correct,
of each of the Unsecured Term Loan Documents requested by the Agent;

(k)     The Chevys Acquisition shall have been duly consummated on or prior to
the Second Amendment Closing Date in accordance with the terms of the Chevys
Acquisition Documents in all material respects without waiver or amendment of
any term thereof unless consented to in writing by the Agent. The Agent shall
have received evidence, reasonably satisfactory to it, of the completion by the
parties to the Chevys Acquisition Documents of all actions to be taken prior to
or concurrently with the closing of the transactions contemplated thereby
pursuant to the terms thereof, including without limitation, the satisfaction
or, to the extent consented to in writing by the Agent, waiver, of all
conditions to closing set forth in the Chevys Acquisition Documents;

(l)     The Unsecured Term Loan shall have been duly consummated on or prior to
the Second Amendment Closing Date in accordance with the terms of the Unsecured
Term Loan Documents in all material respects without waiver or amendment of any
term thereof unless consented to in writing by the Agent. The Agent shall have
received evidence, reasonably satisfactory to it, of the completion by the
parties to the Unsecured Term Loan Documents of all actions to be taken prior to
or concurrently with the closing of the transactions contemplated thereby
pursuant to the terms thereof, including without limitation, the satisfaction
or, to the extent consented to in writing by the Agent, waiver, of all
conditions to closing set forth in the Unsecured Term Loan Documents;

(m)     The Security Documents shall be effective to create in favor of the
Agent a legal, valid and enforceable first (except for Permitted Liens entitled
to priority under applicable law) security interest in and lien upon the
Collateral, including without limitation all or substantially all of the assets
and properties acquired pursuant to the Chevys Acquisition. All filings,
recordings, deliveries of instruments (including without limitation duly
completed Perfection Certificates for each of CKR and Chevys) and other actions
necessary or desirable in the opinion of the Agent to protect and preserve such
security interests shall have been duly effected. The Agent

15





 

 shall have received evidence thereof in form and substance satisfactory to the
Agent; and

(n)     The satisfaction of such other conditions as may be required by the
Agent based upon due diligence review of the Chevys Acquisition Documents and
the Unsecured Term Loan Documents.

Section 9. Miscellaneous Provisions.

Section 9.1.     No Other Changes.

Except as otherwise expressly provided by this Agreement, all of the terms,
conditions and provisions of the Credit Agreement and each of the other Loan
Documents, and all of the rights and remedies of the Lenders thereunder, shall
remain unaltered.



Section 9.2.     Other Provisions.

This Second Amendment is a Loan Document for all purposes of the Credit
Agreement and each of the other Loan Documents. This Second Amendment and the
rights and obligations hereunder of each of the parties hereto shall in all
respects be construed in accordance with and governed by the laws of the
Commonwealth of Massachusetts. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Second Amendment, it shall not be necessary
to produce or account for more than one counterpart hereof signed by each of the
parties hereto.



Section 9.3.   

 Additional Mortgaged Property. The Borrowers will within 45 days after the
Second Amendment Closing Date deliver to the Agent and the Lenders the
mortgages, leasehold mortgages, deeds of trust, and Real Estate Documentation
required to be delivered pursuant to Section 9.13 of the Credit Agreement with
respect to the properties acquired in connection with the Chevys Acquisition,
all in accordance with the terms of such Section 9.13.



Section 9.4.     Bank Accounts. The Borrowers will within 10 Business Days after
the Second Amendment Closing Date deliver to the Agent and the Lenders the
Agency Account Agreements required to be delivered pursuant to Section 9.17 of
the Credit Agreement with respect to the bank accounts opened in connection with
the Chevys Acquisition, all in accordance with the terms of such Section 9.17.

Section 9.5.     Certificates of Insurance. The Borrowers will within 2 Business
Days after the Second Amendment Closing Date deliver to the Agent and the
Lenders certified copies of all policies evidencing insurance with respect to
the assets acquired pursuant to the Chevys Acquisition (or certificates
therefore signed by the insurer or an agent authorized to bind the insurer),
which certificates shall state that the Agent is an additional insured and, in
respect of all insurance other than liabilities insurance, a loss payee.

Section 9.6.     Further Assurances.

The Borrowers will cooperate with the Lenders and the Agent and provide and/or
execute such further instruments and



16





documents as the Lenders or the Agent shall reasonably request to carry out to
their reasonable satisfaction the transactions contemplated by this Second
Amendment.

[Remainder of Page Intentionally Left Blank]

17





 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment as
a sealed instrument as of the date first set forth above.

 

REAL MEX RESTAURANTS, INC.

ACAPULCO RESTAURANTS, INC.

EL TORITO FRANCHISING COMPANY

EL TORITO RESTAURANTS, INC.

ACAPULCO RESTAURANTS OF ENCINITAS, INC.

TARV, INC.

ACAPULCO RESTAURANT OF VENTURA, INC.

ACAPULCO RESTAURANT OF WESTWOOD, INC.

ACAPULCO MARK CORP.

MURRAY PACIFIC

ALA DESIGN, INC.

REAL MEX FOODS, INC.

ACAPULCO RESTAURANT OF DOWNEY, INC.

ACAPULCO RESTAURANT OF MORENO
VALLEY, INC.

EL PASO CANTINA, INC.

CKR ACQUISITION CORP.

       

By:

/s/ Steven Tanner  

Name:

Steven Tanner  

Title:

Chief Financial Officer          

CHEVYS RESTAURANTS, LLC

             

By:

/s/ Steven Tanner  

Name:

Steven Tanner  

Title:

Chief Financial Officer



 

 

 

FLEET NATIONAL BANK, individually and as Agent

             

By:

/s/ Cristin M. O'Hara  

Name:

Cristin M. O'Hara  

Title:

Director              

UNION BANK OF CALIFORNIA, N.A.

             

By:

/s/ Philip M. Roesner  

Name:

Philip M. Roesner  

Title:

Vice President            